Mr. Justice Nelson
delivered the opinion of the court.
This is a writ of error to the Circuit Court of the United States for the Northern District of Illinois.
This suit in ejectment was brought by Herndon against Sturtevant, in the court below, to recover possession of the southwest quarter of the northeast quarter, and the south half of the northwest quarter of section 26, township 27 north, range 13 west. The opinion in Little v. Herndon, 10 Wall. 26, disposes of all the questions in this case. Judgment affirmed.